  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 1 of 13 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CAFEPRESS INC., FRED E. DURHAM III,                 )   CLASS ACTION
 ANTHONY C. ALLEN, MARY ANN                          )
 ARICO, KENNETH T. MCBRIDE, ALAN                     )
 B. HOWE, SNAPFISH LLC, and SNAPFISH                 )
 MERGER SUB, INC.,                                   )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 28, 2018

(the “Proposed Transaction”), pursuant to which CafePress Inc. (“CafePress” or the “Company”)

will be acquired by Snapfish, LLC (“Parent”) and Snapfish Merger Sub, Inc. (“Merger Sub,” and

together with Parent, “Snapfish”).

       2.      On September 28, 2018, CafePress’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Snapfish. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to acquire all of Snapfish’s outstanding common

stock for $1.48 per share in cash. The Tender Offer is set to expire on November 8, 2018.
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 2 of 13 PageID #: 2



       3.      On     October      12,    2018,       defendants   filed    a    Schedule      14D-9

Solicitation/Recommendation Statement (the “Solicitation Statement”) with the United States

Securities and Exchange Commission (“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of CafePress common stock.

       9.      Defendant CafePress is a Delaware corporation and maintains its principal

executive offices at 11909 Shelbyville Road, Louisville, Kentucky 40243. CafePress’s common

stock is traded on the NasdaqGS under the ticker symbol “PRSS.” CafePress is a party to the




                                                  2
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 3 of 13 PageID #: 3



Merger Agreement.

       10.     Defendant Fred E. Durham III (“Durham”) is Chairman of the Board and Chief

Executive Officer of CafePress.

       11.     Defendant Anthony C. Allen is a director of CafePress.

       12.     Defendant Mary Ann Arico is a director of CafePress.

       13.     Defendant Kenneth T. McBride is a director of CafePress.

       14.     Defendant Alan B. Howe is a director of CafePress.

       15.     The defendants identified in paragraphs 10 through 14 are collectively referred to

herein as the “Individual Defendants.”

       16.     Defendant Parent is a California limited liability company and is a party to the

Merger Agreement.

       17.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of CafePress (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       19.     This action is properly maintainable as a class action.

       20.     The Class is so numerous that joinder of all members is impracticable. As of

September 21, 2018, there were approximately 17,135,730 shares of CafePress common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

       21.     Questions of law and fact are common to the Class, including, among others,




                                                  3
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 4 of 13 PageID #: 4



whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        22.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        23.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        24.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        25.     Founded in 1999, CafePress is a recognized pioneer of customizable products.

        26.     The Company’s global online platform enables people to express themselves

through engaging community generated designs and licensed and personalized one-of-a-kind

products.

        27.     On July 31, 2018, the Company issued a press release wherein it reported its results

for the second quarter of 2018. The Company reported that average order size on CafePress.com




                                                 4
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 5 of 13 PageID #: 5



increased 8% compared to the prior year; revenue from the Retail Partner Channel increased $0.9

million and accounted for 35% of second quarter revenue; and revenue increased from the Amazon

marketplace due to improved sales in both domestic and international markets.

        28.    In the July 31, 2018 press release, Individual Defendant Durham commented:

“[W]e made significant progress toward completing the modernization of CafePress.com and

demolishing the old site. . . we are seeing improved crawling and indexing rates on our US domain

and a slow, sequential rebound in traffic. We continue to believe the new, modern website will

ultimately result in improved search engine optimization and the return of revenue lost from lower

traffic.”

        29.    Durham concluded: “Growth in the Retail Partner Channel continued within the

quarter as we benefited from both domestic and international expansion and the catalog build out

of Walmart.com and eBay. We anticipate continued growth in retail partner channels as we build

out existing channels and integrate new marketplaces.”

        30.    On September 28, 2018, CafePress’s Board caused the Company to enter into the

Merger Agreement with Snapfish.

        31.    Pursuant to the terms of the Merger Agreement, CafePress stockholders will receive

$1.48 cash per share of CafePress.

        32.    According to the press release announcing the Proposed Transaction:

        To expand its photo and non-photo product offerings, Snapfish, LLC (“Snapfish”)
        the premier personalized photo service and CafePress (NASDAQ:PRSS), a leading
        retailer of engaging merchandise and personalized gifts, today announced that they
        have entered into an Agreement and Plan of Merger pursuant to which Snapfish
        would acquire CafePress. Under the terms of the agreement, which was approved
        by the Boards of Directors of both companies, a subsidiary of Snapfish will
        commence a tender offer for all the outstanding shares of CafePress common stock.
        The acquisition would create a combined platform of photo and non-photo-based
        products that would produce hundreds of thousands of personalized products for
        consumers globally. . . .



                                                5
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 6 of 13 PageID #: 6




       The transaction is expected to provide additional scale to two companies with
       almost 40 years of combined experience in the photo and personalization space.
       The transaction, once closed, would enable Snapfish to access over one billion
       content items, and a massive array of designs that are crowdsourced from a global
       community of more than two million independent designers. The transaction is also
       expected to bring partnerships to Snapfish with major entertainment properties.
       Additionally, following the closing of the transaction, CafePress would have access
       to additional manufacturing, marketing, and merchandising capabilities to expand
       its scope.

       Snapfish has received Support Agreements from certain CafePress stockholders,
       directors and management totaling approximately 51% of the outstanding common
       stock of CafePress. The transaction is expected to close in early November and is
       subject to customary closing conditions, including the tender into the offer by
       CafePress stockholders of shares representing at least a majority of the outstanding
       common stock.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       33.    Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       34.    The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading.

       35.    First, the Solicitation Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Needham & Company, LLC (“Needham”).

       36.    With respect to the Needham’s Selected Companies Analysis, the Solicitation

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Needham in the analysis.

       37.    With respect to the Needham’s Selected Transactions Analysis, the Solicitation

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by Needham in the analysis.




                                                6
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 7 of 13 PageID #: 7



       38.     With respect to Needham’s Premiums Paid Analysis, the Solicitation Statement

fails to disclose the transactions observed by Needham in the analysis as well as the premiums

paid in the transactions.

       39.     With respect to Needham’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the unlevered free cash flows used by Needham in the analysis and

all underlying line items; (ii) the range of terminal values for the Company; (iii) the inputs and the

assumptions underlying the discount rates ranging from 22.0% to 26.0%; and (iv) the Company’s

net cash.

       40.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover, the

disclosure of projected financial information is material because it provides stockholders with a

basis to project the future financial performance of a company, and allows stockholders to better

understand the financial analyses performed by the company’s financial advisor in support of its

fairness opinion.

       41.     Second, the Solicitation Statement fails to disclose the timing and nature of all

communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       42.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.




                                                  7
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 8 of 13 PageID #: 8



       43.     Third, the Solicitation Statement fails to disclose whether the Company entered into

any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions

that are or were preventing the counterparties from submitting superior offers to acquire the

Company.

       44.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       45.     The omission of this material information renders the Solicitation Statement false

and misleading, including, inter alia, the following section of the Solicitation Statement: The

Solicitation or Recommendation.

       46.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       47.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       48.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       49.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       50.     The Solicitation Statement was prepared, reviewed, and/or disseminated by



                                                  8
  Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 9 of 13 PageID #: 9



defendants.

       51.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       52.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       53.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       54.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       55.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       56.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       57.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.



                                                  9
 Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 10 of 13 PageID #: 10




       60.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       61.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       62.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       63.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       64.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Snapfish)

       65.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       66.     The Individual Defendants and Snapfish acted as controlling persons of CafePress




                                                 10
 Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 11 of 13 PageID #: 11



within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of CafePress and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       67.     Each of the Individual Defendants and Snapfish was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       68.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       69.     Snapfish also had direct supervisory control over the composition of the

Solicitation Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Solicitation Statement.

       70.     By virtue of the foregoing, the Individual Defendants and Snapfish violated Section

20(a) of the 1934 Act.

       71.     As set forth above, the Individual Defendants and Snapfish had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of




                                                  11
 Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 12 of 13 PageID #: 12



the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       72.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       73.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   12
Case 1:18-cv-01620-RGA Document 1 Filed 10/18/18 Page 13 of 13 PageID #: 13



Dated: October 18, 2018                RIGRODSKY & LONG, P.A.

                                  By: /s/ Gina M. Serra
                                      Brian D. Long (#4347)
OF COUNSEL:                           Gina M. Serra (#5387)
                                      300 Delaware Avenue, Suite 1220
RM LAW, P.C.                          Wilmington, DE 19801
Richard A. Maniskas                   Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300       Facsimile: (302) 654-7530
Berwyn, PA 19312                      Email: bdl@rl-legal.com
Telephone: (484) 324-6800             Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                 Attorneys for Plaintiff




                                     13
